   8:19-cr-00022-RFR-MDN Doc # 62 Filed: 03/29/21 Page 1 of 1 - Page ID # 137



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:19CR22

         vs.
                                                            ORDER ON PETITION FOR ACTION ON
ROWLAND SUDBECK,                                            CONDITIONS OF PRETRIAL RELEASE

                         Defendant.


        The defendant appeared before the Court on March 29, 2021 regarding Petition for Action on
Conditions of Pretrial Release [56]. Michael Hansen represented the defendant. Kimberly Bunjer
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant entered an admission to violating condition(s) of release. The Court took
judicial notice of the petition and violation report. The Court finds the defendant freely, knowingly,
intelligently, and voluntarily admitted violating release condition(s) 1 and (m). The Court further finds
there is probable cause that a crime was committed; and clear and convincing evidence that a
condition was violated. Therefore, the Court finds the defendant violated the Order Setting Conditions
of Release [12].
        The government requested an order of revocation and detention. The defendant requested
release on present or amended conditions. After consideration of the report of Pretrial Services and
the arguments of the parties, and affording the defendant an opportunity for allocution, the Court finds
there is no condition or combination of conditions of release that will assure that the defendant will not
flee or pose a danger to the safety of any other person or the community; and the defendant is unlikely
to abide by any condition or combination of conditions of release. The government’s request for
revocation and detention is granted. The Order Setting Conditions of Release [12] is revoked and the
defendant is remanded to the custody of the Bureau of Prisons to begin serving his sentence at the
institution designated by the Bureau of Prisons.

        IT IS SO ORDERED.

        Dated this 29th day of March, 2021.
                                                         BY THE COURT:
                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
